UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-31708 CAPITOL BANCORP LTD. (Exact name of registrant as specified in its charter) Michigan 38-2761672 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) Capitol Bancorp Center Fourth Floor 200 N. Washington Square Lansing, Michigan (Address of principal executive offices) (Zip Code) 517-487-6555 (Registrant's telephone number, including area code) Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso Nox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 30, 2012 Common Stock, No par value 41,038,908 shares Page 1 of 56 INDEX PART I.FINANCIAL INFORMATION Forward-Looking Statements Some statements contained in this document, including consolidated financial statements of Capitol Bancorp Limited ("Capitol" or the "Corporation"), Management's Discussion and Analysis of Financial Condition and Results of Operations and in documents incorporated into this document by reference that are not historical facts, including, without limitation, statements of future expectations, projections of results of operations and financial condition, statements of future economic performance and other forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995, are subject to known and unknown risks, uncertainties and other factors which may cause actual future results, performance or achievements of Capitol and/or its subsidiaries and other operating units to differ materially from those contemplated in such forward-looking statements.The words "intend," "expect," "project," "estimate," "predict," "anticipate," "should," "could," "believe," "may," "might," and similar expressions also are intended to identify forward-looking statements.Important factors which may cause actual results to differ from those contemplated in such forward-looking statements include, but are not limited to: · The risks associated with implementing Capitol's business strategy, including its ability to preserve and access sufficient capital to execute its strategy; · Capitol's ability to continue as a going concern; · The availability and cost of capital and liquidity on favorable terms, if at all, which may depend in part on Capitol's asset quality, prospects and outlook; · The risk that Capitol may not be able to complete its various proposed divestitures, mergers and consolidations of certain of its subsidiary banks or, if completed, realize the anticipated benefits of the proposed mergers and/or consolidations; · The risk of additional future losses if the proceeds Capitol receives upon the liquidation of assets are less than the carrying value of such assets; · Restrictions or limitations on access to funds from subsidiaries and potential obligations to contribute additional capital to Capitol's subsidiaries, which may restrict its ability to make payments on its obligations; · Administrative or enforcement actions of banking regulators in connection with any material failure of Capitol or its subsidiary banks to comply with banking laws, rules or regulations or formal agreements with regulatory agencies; · The costs and effects of litigation, investigations, inquiries or similar matters, or adverse facts and developments related thereto; · The possibility of the Federal Deposit Insurance Corporation ("FDIC") assessing Capitol's banking subsidiaries for any cross-guaranty liability; · Capitol's compliance with the terms of its written agreement with the Federal Reserve Bank, amendments thereto or subsequent regulatory agreements; · The current prohibition of Capitol's subsidiary banks to pay dividends to Capitol without prior written authorization from regulatory agencies; · The risk that the realization of deferred tax assets may not occur; · The risk that Capitol could have an "ownership change" under Section 382 of the Internal Revenue Code, which could impair its ability to timely and fully utilize its net operating losses for tax purposes and so-called built-in losses that may exist if such an "ownership change" occurs; · The risks associated with the high concentration of commercial real estate loans within Capitol's consolidated loan portfolio along with other credit risks associated with individual large loans; Page 2 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Forward-Looking Statements – Continued · The concentration of Capitol's nonperforming assets by loan type in certain geographic regions and with affiliated borrowing groups; · The overall adequacy of the allowance for loan losses to absorb the amount of actual losses inherent within the loan portfolio; · The failure of assumptions underlying estimates for the allowance for loan losses and estimation of values of collateral or cash flow projections related to collateral-dependent loans; · Capitol's ability to manage fluctuations in the value of its assets and liabilities and maintain sufficient capital and liquidity to support its operations; · Fluctuations in the value of Capitol's investment securities; · Volatility of interest rate sensitive deposits and the uncertainties of future depositor activity regarding potentially uninsured deposits; · The ability to successfully acquire deposits for funding and the pricing thereof; · The continued availability of credit facilities provided by Federal Home Loan Banks to Capitol's banking subsidiaries; · Management's ability to effectively manage interest rate risk and the impact of interest rates, in general, on the volatility of Capitol's net interest income; · The ability to successfully execute strategies to increase noninterest income; · The impact of possible future material impairment charges; · Capitol's ability to adapt successfully to technological changes to compete effectively in the marketplace; · Operational risks, including data processing system failures or fraud; · The ability to attract and retain senior management experienced in banking and financial services; · A continuation of unprecedented volatility in the capital markets; · The decline in commercial and residential real estate values and sales volume and the likely potential for continuing illiquidity in the real estate market; · The uncertainties in estimating the fair value of developed real estate and undeveloped land relating to collateral-dependent loans and other real estate owned in light of declining demand for such assets, falling prices and continuing illiquidity in the real estate market; · Negative developments and disruptions in the credit and lending markets, including the impact of the ongoing credit crisis on Capitol's business and on the businesses of its customers as well as other banks and lending institutions with which Capitol has commercial relationships; · Continued unemployment, the overall continued national economic weakness, rising commodity prices and the impact on Capitol's customers' savings rates and their ability to service debt obligations; · Changes in the general economic environment, industry conditions, competition or other factors, either nationally or regionally, that may influence loan demand and repayment, deposit inflows and outflows, and the quality of the loan portfolio and loan and deposit pricing; Page 3 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Forward-Looking Statements – Continued · The effects of competition from other commercial banks, savings associations, mortgage banking firms, consumer finance companies, credit unions, securities brokerage firms, insurance companies, money market and other mutual funds, and other financial institutions operating in Capitol's markets or elsewhere or providing similar services; · Changes in legislation or regulatory and accounting principles, policies, or guidelines affecting the business conducted by Capitol and/or its operating strategy; · The impact on Capitol's financial results, reputation and business if it is unable to comply with all applicable federal and state regulations and applicable formal agreements, consent orders, other regulatory actions and any related capital requirements; · The effect of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, Emergency Economic Stabilization Act of 2008,the implementation by the Department of the U.S. Treasury and federal banking regulators of a number of programs to address capital and liquidity issues within the banking system and additional programs that may apply to Capitol in the future, all of which may have significant effects on Capitol and the financial services industry; · Governmental monetary and fiscal policies, as well as legislative and regulatory changes, that may result in the imposition of costs and constraints on Capitol through higher FDIC insurance premiums, significant fluctuations in market interest rates, increases in capital requirements and operational limitations; · The ability of the U.S. government to develop a fiscal operating budget that controls spending and serves to reduce the national deficit in a meaningful way, and the potential impact on future inflation and the current weak national economy; · Acts of war or terrorism; and · Other factors and other information contained in this document and in other reports and filings that Capitol makes with the SEC under the Securities Exchange Act of 1934, as amended, including, without limitation, under the caption "Risk Factors." For a discussion of these and other risks that may cause actual results to differ from expectations, you should refer to the risk factors and other information in this Form 10-Q and Capitol's other periodic filings, including its 2011 Annual Report on Form 10-K, quarterly reports on Form 10-Q and current reports on Form 8-K, that Capitol files from time to time with the SEC.All written or oral forward-looking statements that are made by or are attributable to Capitol are expressly qualified by this cautionary notice. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.All subsequent written or oral forward-looking statements attributable to Capitol or persons acting on its behalf are expressly qualified in their entirety by the foregoing factors.Investors and other interested parties are cautioned not to place undue reliance on such statements, which speak as of the date of such statements.Capitol undertakes no obligation to release publicly any revisions to these forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of unanticipated events. Page 4 of 56 INDEX – Continued PART I.FINANCIAL INFORMATION – Continued Item 1. Financial Statements (unaudited): Page Condensed consolidated balance sheets – March 31, 2012 and December 31, 2011. 6 Condensed consolidated statements of operations – Three months ended March 31, 2012 and 2011. 7 Condensed consolidated statements ofcomprehensive income – Three months ended March 31, 2012 and 2011. 8 Condensed consolidated statements of changes in equity – Three months ended March 31, 2012 and 2011. 9 Condensed consolidated statements of cash flows – Three months ended March 31, 2012 and 2011. 10 Notes to condensed consolidated financial statements. 11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. 33 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 52 Item 4. Controls and Procedures. 52 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 53 Item 1A. Risk Factors. 53 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 53 Item 3. Defaults Upon Senior Securities. 53 Item 4. Mine Safety Disclosures. 53 Item 5. Other Information. 53 Item 6. Exhibits. 54 SIGNATURES 55 EXHIBIT INDEX 56 [The remainder of this page intentionally left blank] Page 5 of 56 PART I, ITEM 1 CAPITOL BANCORP LIMITED Condensed Consolidated Balance Sheets As of March 31, 2012 and December 31, 2011 (in $1,000s, except share and per-share data) (Unaudited) March 31, December 31, ASSETS Cash and due from banks $ $ Money market and interest-bearing deposits Cash and cash equivalents Loans held for sale Investment securities Note C: Available for sale, carried at fair value Held for long-term investment, carried at amortized cost which approximates fair value Total investment securities Federal Home Loan Bank and Federal Reserve Bank stock (carried on the basis of cost) Note C Portfolio loans, less allowance for loan losses of $86,799 in 2012 and $92,529 in 2011 Note D Premises and equipment Accrued interest income Other real estate owned Other assets Assets of discontinued operations Note E - TOTAL ASSETS $ $ LIABILITIES AND EQUITY LIABILITIES: Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Debt obligations: Notes payable and other borrowings Subordinated debentures Note I Total debt obligations Accrued interest on deposits and other liabilities Liabilities of discontinued operations Note E - Total liabilities EQUITY: Capitol Bancorp Limited stockholders' equity Notes G and L: Preferred stock (Series A), 700,000 shares authorized ($100 per-share liquidation preference); 50,980 shares issued and outstanding Preferred stock (for potential future issuance), 19,300,000 shares authorized (none issued and outstanding) Common stock, no par value, 1,500,000,000 shares authorized; issued and outstanding: 2012 - 41,038,908 shares 2011 - 41,039,767 shares Retained-earnings deficit ) ) Undistributed common stock held by employee-benefit trust ) ) Accumulated other comprehensive income 62 70 Total Capitol Bancorp Limited stockholders' equity deficit ) ) Noncontrolling interests in consolidated subsidiaries ) ) Total equity deficit ) ) TOTAL LIABILITIES AND EQUITY $ $ See notes to condensed consolidated financial statements. Page 6 of 56 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended March 31, 2012 and 2011 (in $1,000s, except per-share data) Interest income: Portfolio loans (including fees) $ $ Loans held for sale 15 23 Taxable investment securities 71 50 Other Total interest income Interest expense: Deposits Debt obligations and other Total interest expense Net interest income Provision for loan losses Note D Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Trust and wealth-management revenue Fees from origination of non-portfolio residential mortgage loans Gain on sale of government-guaranteed loans Gain on debt extinguishment Note I Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy Equipment rent, depreciation and maintenance Costs associated with foreclosed properties and other real estate owned FDIC insurance premiums and other regulatory fees Other Total noninterest expense Loss before income tax benefit ) ) Income tax benefit ) ) Loss from continuing operations ) ) Discontinued operations Note E: Income from operations of bank subsidiaries sold 77 Gain on sale of bank subsidiaries Less income tax expense 54 Income from discontinued operations NET LOSS ) ) Net losses attributable to noncontrolling interests in consolidated subsidiaries NET INCOME (LOSS) ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ NET INCOME (LOSS) PER COMMON SHARE ATTRIBUTABLE TO CAPITOL BANCORP LIMITED Note H $ ) $ See notes to condensed consolidated financial statements. Page 7 of 56 CAPITOL BANCORP LIMITED Condensed Consolidated Statements ofComprehensive Income (Unaudited) For the Three Months Ended March 31, 2012 and 2011 (in $1,000s) NET LOSS $ ) $ ) Other comprehensive loss, net of tax: Unrealized losses arising during the period (8 ) ) Less reclassification adjustment for losses included in net loss COMPREHENSIVE LOSS (8 ) ) Comprehensive loss attributable to noncontrolling interests in consolidated subsidiaries COMPREHENSIVE LOSS ATTRIBUTABLE TO CAPITOL BANCORP LIMITED $ ) $ ) See notes to condensed consolidated financial statements. Page 8 of 56 Page 9 of 56 CAPITOL BANCORP LIMITED Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, 2012 and 2011 (in $1,000s) OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities (including discontinued operations): Provision for loan losses Depreciation of premises and equipment Net amortization of investment security premiums 45 3 Loss on sale of premises and equipment 21 4 Gain on sale of government-guaranteed loans ) ) Gain on sale of bank subsidiaries ) ) Gain on extinguishment of debt ) Loss (gain) on sale of other real estate owned ) Write-down of other real estate owned Amortization of issuance costs of subordinated debentures 25 25 Share-based compensation expense 45 99 Deferred income tax credit ) ) Originations and purchases of loans held for sale ) ) Proceeds from sales of loans held for sale Decrease in accrued interest income and other assets Increase (decrease) in accrued interest expense on deposits and other liabilities ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Proceeds from sales of investment securities available for sale Proceeds from calls, prepayments and maturities of investment securities Purchases of investment securities ) ) Redemption of Federal Home Loan Bank stock by issuer 42 Purchase of Federal Home Loan Bank stock ) ) Net decrease in portfolio loans Proceeds from sales of government-guaranteed loans Proceeds from sales of premises and equipment 28 50 Purchases of premises and equipment ) ) Proceeds from sale of bank subsidiaries Payments received on other real estate owned 15 14 Proceeds from sales of other real estate owned NET CASH PROVIDED BY INVESTING ACTIVITIES FINANCING ACTIVITIES Net increase in demand deposits, NOW accounts and savings accounts Net decrease in certificates of deposit ) ) Net borrowing from (payments on) debt obligations ) Proceeds from Federal Home Loan Bank borrowings Payments on Federal Home Loan Bank borrowings ) ) Tax effect of share-based payments ) ) NET CASH USED IN FINANCING ACTIVITIES ) ) INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS ) Change in cash and cash equivalents of discontinued operations ) ) Cash and cash equivalents at beginning of period CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures: Cash paid during the period for interest on deposits and debt obligations $ $ Transfers of loans to other real estate owned Exchange of common stock for redemption of debt See notes to condensed consolidated financial statements. Page 10 of 56 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED Note A – Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Capitol Bancorp Limited ("Capitol" or the "Corporation") have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions for Form 10-Q.Accordingly, they do not include all information and footnotes necessary for a fair presentation of consolidated financial position, results of operations and cash flows in conformity with accounting principles generally accepted in the United States of America. The condensed consolidated financial statements do, however, include all adjustments of a normal recurring nature (in accordance with Rule 10-01(b)(8) of Regulation S-X) which Capitol considers necessary for a fair presentation of the interim periods. The results of operations for the period ended March 31, 2012 are not necessarily indicative of the results to be expected for the year ending December 31, 2012. The consolidated balance sheet as of December 31, 2011 was derived from audited consolidated financial statements as of that date.Certain 2011 amounts have been reclassified to conform to the 2012 presentation. Capitol's ability to continue to operate as a going concern is contingent upon a number of factors which are discussed on page 45 of this document, as well as a variety of risk factors discussed elsewhere in this document and in Capitol's other filings with the SEC.Capitol's auditors included a going concern qualification in the most recent report on the Corporation's audited consolidated financial statements as of and for the year ended December 31, 2011. Note B – Accounting Standards Updates In April 2011, an accounting standards update was issued to improve financial reporting of repurchase agreements and other agreements that both entitle and obligate a transferor to repurchase or redeem financial assets on substantially the agreed upon terms.This standard eliminates consideration of the transferor's ability to fulfill its contractual rights and obligations from the criteria, as well as related implementation guidance (i.e., that it possesses adequate collateral to fund substantially all the cost of purchasing replacement financial assets), in determining effective control, even in the event of default by the transferee.Other criteria applicable to the assessment of effective control are not changed by this new guidance.This new guidance became effective January 1, 2012 and it did not have any effect on the Corporation's consolidated financial statements upon implementation. In May 2011, an accounting standards update was issued to amend the fair value measurement and disclosure requirements to explain how to measure fair value in certain instances, but it does not require additional fair value measurements.Some of the amendments include clarification regarding the application of the highest and best use and valuation premise concepts, measuring the fair value of an instrument classified in a reporting entity's stockholders' equity, measuring the fair value of financial instruments that are managed within a portfolio, application of premiums and discounts in a fair value measurement, expanded disclosure requirements to include quantitative information about the unobservable inputs used in a fair value measurement that is categorized within Level 3 of the fair value hierarchy and expanded disclosure of the categorization by level of the fair value hierarchy for the items that are not measured at fair value in the balance sheet, but for where the estimated fair value is required to be disclosed (e.g. portfolio loans and deposits).This new guidance was effective prospectively beginning January 1, 2012 and it did not have a material effect on the Corporation's consolidated financial statements upon implementation.The new disclosures of the fair value levels of the Corporation's assets and liabilities are set forth in Note F. In June 2011, an accounting standards update was issued to amend the options available for the presentation of other comprehensive income.An entity will have the option to present the total of comprehensive income, the components of net income and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements.An entity will no longer be able to present the components of comprehensive income as part of the statement of stockholders' equity.Regardless of which presentation method an entity chooses, the entity is required to present on the face of the financial statements reclassification Page 11 of 56 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS CAPITOL BANCORP LIMITED – Continued Note B – Accounting Standards Updates – Continued adjustments for items that are reclassified from other comprehensive income to net income in the statement(s), where the components of net income and the components of other comprehensive income are presented.This new guidance was effective retrospectively for all annual and interim periods presented beginning January 1, 2012 and the Corporation now presents a separate condensed consolidated statement ofcomprehensive income.In October 2011, the FASB decided to defer the presentation of reclassification adjustments pending further consideration. Note C – Investment Securities Investments in Federal Home Loan Bank and Federal Reserve Bank stock are combined and classified separately from investment securities in the condensed consolidated balance sheet, are restricted and may only be resold to, or redeemed by, the issuer. Investment securities consisted of the following (in $1,000s): March 31, 2012 December 31, 2011 Amortized Cost Estimated Fair Value Amortized Cost Estimated Fair Value Available for sale: United States treasury $ United States government agency Mortgage-backed Municipalities Held for long-term investment: Capitol Development Bancorp Limited III Other equity investments $ Securities held for long-term investment are not subject to the classification and accounting rules relating to most typical investments.In addition, Capitol's other equity investments consist mostly of equity-method investments in non-public enterprises which, accordingly, are outside of the scope of accounting rules for most typical investments which often require use of estimated fair value.Those entities, which are primarily involved in making equity investments in or financing small businesses, use the fair value method of accounting in valuing their investment portfolios.Notwithstanding that those investments are outside the scope of such accounting rules, they are included in Capitol's investment securities for financial reporting purposes to summarize all such investment securities together for reporting purposes. Gross unrealized gains and losses on investment securities available for sale were as follows (in $1,000s): March 31, 2012 December 31, 2011 Gains Losses Gains Losses United States treasury $
